DETAILED ACTION
This Office action is in response to the application filed on 08 July 2021.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,089,145 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over 1-20 of U.S. Patent No. 11,089,145 B2.
It is clearly that the instant claims 1-20 in 17/370,680 are broader than claims 1-20 of U.S. Patent No. 11,089,145 B2.
For example, the instant independent claims 1, 13, 17 are broader than independent claims 1, 13, 17 of U.S. Patent No. 11,089,145 B2.
The claimed elements of “the mobile device is moving” in independent claims 1, 13, 17 = the described element of “the mobile device is located in the moving vehicle” in Applicant’s [10].
-----------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,686,925 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over 1-21 of U.S. Patent No. 10,686,925 B2.
It is clearly that the instant claims 1-20 in 17/370,680 are broader than claims 1-21 of U.S. Patent No. 10,686,925 B2.
For example, the instant independent claims 1, 13, 17 are broader than independent claims 1, 13, 17 of U.S. Patent No. 10,686,925 B2.
The instant claimed elements of “the mobile device is moving” in independent claims 1, 13, 17 = the claimed element of “the mobile device is located within the moving vehicle” in independent claims 1, 13, 17 in U.S. Patent No. 10,686,925 B2.
The instant claims 2-12; 14-16; 18, 19, 20 = claims 2-12; 14-16; 18, 19(20), 21 of U.S. Patent No. 10,686,925 B2.
-------------------
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,187,505 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because the claim recitations are merely reworded to recite the same limitation in different language and some of the limitations have been grouped in a slightly different manner but still overall set forth the same limitations. All the recited elements and limitations are found over 1-20 of U.S. Patent No. 10,187,505 B1.
It is clearly that the instant claims 1-20 in 17/370,680 are broader than claims 1-20 of U.S. Patent No. 10,187,505 B1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI V NGUYEN whose telephone number is (571)272-3901. The examiner can normally be reached M-F 8:00AM -5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Pan can be reached on 571-272-7855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center/ for more information about Patent Center and https://www.uspto.gov/patents/docx/ for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAI V NGUYEN/Primary Examiner, Art Unit 2649